EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph F. Harding on February 15, 2021.  The claim interpretation made preciously under 35 USC 112(f) has been withdrawn, in light of amended claim 48.    
The application has been amended as follows: 

IN THE CLAIMS


In claim 1, at lines 8-9: 
“a vacuum tube (120), passes through the drive gear (114) co-axially with the drive-gear rotational axis (115)”

Cancel claim 2.

In claim 48, 
at line 2: “gearbox-interlocks
at line 3: “cooperating interlocks”



Allowable Subject Matter
Claims 1 allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding claim 1, the closest art of record, Moyher (US 8,549,697) in view of Miller (US 6,185,781) discloses a cleaning device consistent with the claim limitations, as described in the previous Office action, but Moyher, alone or in combination with Miller, does not teach, suggest, or make obvious that the vacuum tube passes through the drive gear co-axially with the drive-gear rotational axis, in that the vacuum tube of Moyher, as modified, passes through the drive gear at an off-center, or off-rotational axis, location and is coaxial with the drive gear rotational axis at an upper location, above the drive gear.  Claims 3-4, 8-10, 12-13, 19, and 42-53 are allowed as being dependent from an allowed claim.  Reasons for allowance of claims 54-55 provided in the previous Office action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723